CR

4-256 -eD Case 5:18-cr- 00258- EJD Documents 282 sFiledsQ8/28/21 Page Foy 7 E dD

 

— er ge : E2 * bs { UT.
OF COU! WN 15 202g
NORTH ie bisinrghs
DECLARATION OF DANIEL A. MARTELL, PH.O° EAN SITE COB

I, Daniel A. Martell, Ph.D., declare under penalty of perjury as follows:

i My qualifications for offering opinions regarding Ms. Holmes’ mental
state include the following:

a. I received a Bachelor's Degree in psychology with honors
from Washington and Jefferson College (1980), a Master’s Degree in
psychology from the University of Virginia (1985), and a Ph.D. in clinical
psychology from the University of Virginia (1989). I completed my clinical
psychology internship specializing in forensic psychology at New York
University Medical Center, Bellevue Hospital, and Kirby Forensic Psychiatric
Center in New York City (1986-1987) and was awarded a Post-Doctoral
Fellowship in Forensic Psychology, also at New York University Medical
Center, Bellevue Hospital, and Kirby Forensic Psychiatric Center during which
I specialized in forensic neuropsychology (1987-1988).

b, I am Board Certified in Forensic Psychology by the
American Board of Forensic Psychology of the American Board of
Professional Psychology, Diplomate Number 5620. I am a Fellow of the
American Academy of Forensic Psychology, a Fellow and Past President of
the American Academy of Forensic Sciences, a Fellow of the National
Academy of Neuropsychology, and an overseas Fellow of the Royal Society
of Medicine in London. I am licensed as a clinical psychologist by the State
of California, License Number PSY15694. I am also licensed as a clinical
psychologist by the State of New York, License Number 011106.

c I am currently an Assistant Clinical Professor of Psychiatry
and Biobehavioral Sciences at the Semel Institute for Neuroscience and
Human Behavior and the Resnick Neuropsychiatric Hospital of the David
Geffen School of Medicine at UCLA. From 1992 to 1996 I was a Clinical
Assistant Professor in the Department of Psychiatry at New York University

School of Medicine. I was a forensic research scientist at the Nathan Kline

1
Case 5:18-cr-00258-EJD Document 982 Filed 08/28/21 Page 2 of 5

Institute for Psychiatric Research, and the founding director of the Forensic
Neuropsychology Laboratory at Kirby Forensic Psychiatric Center in New York
City from 1988 to 1994.

d. I have authored over 100 publications and presentations at
professional meetings, with a research emphasis on forensic issues involving
forensic psychological and neuropsychological assessment, mental disorder,
brain damage, and violent criminal behavior.

e. I have been admitted to testify as an expert witness in
approximately three hundred cases, including testimony in both criminal and
civil matters in federal courts throughout the U.S. and the trial courts of over
25 states. I have consulted and testified for both prosecutors and defense
attorneys in criminal cases, as well as plaintiffs’ and defense attorneys in
civil matters.

f. I am the president of Forensic Neuroscience Consultants,
Inc., (a professional psychological corporation founded in 1998), and I have
been a member of Park Dietz & Associates, Inc. (a forensic litigation
consulting firm and a California corporation) and the Threat Assessment
Group, Inc. (a workplace violence prevention consulting firm and a Virginia
corporation) since 1994. Over the course of the 26 years that I have been
associated with Park Dietz & Associates, Inc., I have had the opportunity to
provide psychological and neuropsychological consultation to a wide variety
of clients and fellow forensic experts working on hundreds of criminal and
civil cases throughout the country and internationally.

g. I have extensive experience administering and interpreting
all manner of psychological and neuropsychological tests in the context of

forensic examinations such as the one proposed here.
Case 5:18-cr-00258-EJD Document 982 Filed 08/28/21 Page 3 of 5

2. I have been retained as a consulting expert by the United States
Attorney's Office in the matter of the UNITED STATES OF AMERICA, Plaintiff,
v. ELIZABETH HOLMES and RAMESH “SUNNY” BALWANI, Defendants.

3. I have been asked to respond to concerns raised by Ms. Holmes’
counsel in their OPPOSITION TO GOVERNMENT’S MOTION FOR AN
EXAMINATION OF DEFENDANT ELIZABETH HOLMES PURSUANT TO
FEDERAL RULE OF CRIMINAL PROCEDURE 12.2(c), regarding the proposed
psychiatric evaluation requested by the government.

4. One primary area of concern raised by counsel for Ms. Holmes goes to
the nature, scope, and content of the examination itself. First, there is the
question of why two exams are necessary (i.e., one by me and one by Dr.
Binder). It should be made clear that these examinations are not
duplicative, but rather complementary. I view my role in this case as being
one of consultation to Dr. Binder, with a focus on conducting psycho-
diagnostic testing to help clarify whether Ms. Holmes pe
Dr. Mindy
Mechanic. Much as a physician might order bloodwork as part of a medical
work-up, my consultative role in this case is to conduct objective
psychological testing that will help to inform Dr. Binder’s opinions in this

matter.

5. With regard to the precise tests to be administered, this is an issue
that would be determined based on clinical indications at the time of the
examination itself. A brief history will be taken together with a mental
status examination, and the exact tests to be administered will then be
determined based upon those findings and my understanding of her history

and clinical presentation.
Case 5:18-cr-00258-EJD Document 982 Filed 08/28/21 Page 4 of 5

6. The testing itself will consist primarily of paper-and-pencil tests that
Ms. Holmes will fill out herself. I will only rely on nationally-normed, —
demographically-appropriate objective tests that can compare Ms. Holmes’
pattern of answers to those of known clinical groups, to aid in differential
diagnosis.

7. Although the government has requested a seven-hour day to complete
this testing, I would not anticipate that it would take that long. However, it
is important to allow adequate time to get the testing done as efficiently as
possible. My goal during this examination would be to minimize the
demands placed on Ms. Holmes and complete the testing as quickly and

expeditiously as possible.

8. Another primary concern raised by counsel for Ms. Holmes in their
motion has to do with the request to videotape the examination. In my
view, videotaping offers multiple advantages in the context of a forensic
examination. First, it preserves a record of the questions asked and the
answers given. This protects all parties, as it provides a transparent and
accurate record of the examination proceedings. Second, the content of the
examination can subsequently be transcribed, which affords a more efficient
review of the examination content, as well as facilitating report preparation
and allowing accurate direct quotations from the examination itself. In
addition, having the examination videotaped alleviates the demands on the
examiner to attempt to take accurate notes that correctly preserve a record
of the questions and answers. This allows for a more natural, time-efficient,

and comfortable examination process that is easier for all parties.
Case 5:18-cr-00258-EJD Document 982 Filed 08/28/21 Page 5of5

9. Finally, a video recording of the examination provides an opportunity
for judicial review, and if necessary, redactions to preserve the defendant's
rights prior to release of the examination recording to all parties. The
resulting video recordings can also be made subject to protective orders that
would limit their dissemination and define the scope of their use in the
present case. Such orders can serve to protect the interests of the
defendant, and prevent proprietary test methodology from falling into the

public domain.

10. For these reasons, it is my professional practice to videotape

examinations whenever feasible.

I declare under penalty of perjury under the laws of the State of California
and the United States of America that the foregoing declaration, consisting

of 10 paragraphs, is true and correct.

Dated: June 15, 2020

rbAVe tit. far»

DANIEL A. MARTELL, PH.D, A.B.P.P.
